Name: Commission Regulation (EC) No 1602/94 of 30 June 1994 fixing the sluice-gate prices and levies on pigmeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 7. 94 Official Journal of the European Communities No L 167/69 COMMISSION REGULATION (EC) No 1602/94 of 30 June 1994 fixing the sluice-gate prices and levies on pigmeat THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, grain ; whereas, in order to ensure the continued opera ­ tion of the levy mechanism in question, the amounts of the monthly increases likely to be adopted by the Council for the 1994/95 marketing year should be taken as the basis ; whereas, however, this fixing is without prejudice to measures to be adopted as a result of decisions which the Council may adopt at a later date as regards monthly increases for feed grain for the 1994/95 marketing year ; Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organization of the market in pigmeat ('), as last amended by Regulation (EEC) No 1249/89 (2), and in particular Articles 8 and 12 (1 ) thereof, Whereas the value within the Community of that quan ­ tity of feed grain must be determined in accordance with Article 2 of Regulation (EEC) No 2764/75 ; whereas the value for the same quantity on the world market must be determined in accordance with Article 3 thereof ; Whereas a levy fixed quarterly in advance must be charged on imports into the Community for the products specified in Article 1 ( 1 ) of Regulation (EEC) No 2759/75 : Whereas Article 3 of that Regulation provides that the price of each cereal on the world market is to be equal to the average of the cif prices of that cereal ; whereas the cif prices are recorded for the five-month period ending one month before the quarter in respect of which the said component is calculated ; whereas that period is 1 January to 3 1 May 1 994 ; Whereas, as the levies and sluice-gate prices were last fixed by Commission Regulation (EC) No 687/94 of 28 March 1994 (3), for the period from 1 April to 30 June 1993, new levies and sluice-gate prices must be fixed for the period 1 July to 30 September 1994 ; Whereas the levy on pig carcases is made up of two components ; Whereas the second component must be equal to 7 % of the average of the sluice-gate prices applicable for the four quarters to 1 April in each year ; Whereas the first component must be equal to the diffe ­ rence between prices within the Community and on the world market for the quantity of feed grain determined in accordance with Article 1 of Council Regulation (EEC) No 2764/75 of 29 October 1975 laying down the rules for calculating a component of the levy on pig carcases (4), as last amended by Regulation (EEC) No 4160/87 (*), the composition whereof is indicated therein ; Whereas the levies on the products specified in Article 1 ( 1 ) (a) and (b) of Regulation (EEC) No 2759/75 other than pig carcases must be derived from the levy on pig carcases on the basis of the coefficients fixed for such products pursuant to Article 10 (4) of Regulation (EEC) No 2759/75 in Annex I to Commission Regulation (EEC) No 3944/87 of 21 December 1987 fixing coefficients for calculating levies on pigmeat products (6), as last amended by Regulation (EEC) No 2242/91 P); Whereas the levies on the products specified in Article 1 ( 1 ) (c) of Regulation (EEC) No 2759/75 are made up of two components ; Whereas, pursuant to Article 9 ( 1 ) (a) of Regulation (EEC) No 2759/75, for calculating the import levies in the pigmeat sector, the prices for feed grain within the Community are determined once a year for a period of 12 months beginning on 1 July, on the basis of the threshold prices and the monthly increases therein ; whereas, in spite of all the Commission's efforts, the Council has not yet fixed the monthly increases for feed Whereas the first component must be derived from the levy on pig carcases on the basis of the coefficients fixed in Annex II to Regulation (EEC) No 3944/87 ;(') OJ No L 282, 1 . 11 . 1975, p. 1 . (2) OJ No L 129, 11 . 5. 1989, p. 12. (j OJ No L 84, 29. 3 . 1994, p. 5. (4) OJ No L 282, 1 . 11 . 1975, p. 21 . (*) OJ No L 392, 31 . 12. 1987, p. 46. (6) OJ No L 373, 31 . 12. 1987, p. 25. 0 OJ No L 204, 27. 7. 1991 , p. 21 . No L 167/70 Official Journal of the European Communities 1 . 7. 94 Whereas the third amount, which represents overhead costs of production and marketing, shall , in accordance with Article 3 (2) of Regulation (EEC) No 2766/75, be ECU 38,69 per 100 kilograms of pig carcases ; Whereas the second component must be equal to 7 %, and for products falling within CN codes ex 1 602 and ex 1902 to 10 % of the average offer prices for imports during the 12 months to 1 April ; whereas those averages should be determined bearing in mind all the informa ­ tion available on imports into the Community from third countries, taking into account the representative character of prices ; Whereas, in the case of products falling within CN codes 0206 30 21 , 0206 30 31 , 0206 41 91 , 0206 49 91 , 1501 00 11 , 1601 00 10, 160210 00, 1602 20 90 and 1602 90 10 in respect of which the rate of duty has been bound under the General Agreement on Tariffs and Trade (GATT), the levies must not exceed the amount resulting from that binding ; Whereas for pig carcases and other products referred to in Article 1 of Council Regulation (EEC) No 2766/75 of 29 October 1975 establishing the list of products for which sluice-gate prices are to be fixed and laying down the rules for fixing the sluice-gate price for pig carcases ('), as last amended by Regulation (EEC) No 3909/87 (2), the sluice-gate prices must be fixed in advance for each quarter ; Whereas the sluice-gate price for pig carcases is made up of three components ; Whereas the sluice-gate prices of products referred to in Article 1 of Regulation (EEC) No 2766/75, other than pig carcases, must be derived from the sluice-gate price for pig carcases on the basis of the coefficients laid down by Regulation (EEC) No 3944/87 ; Whereas, by Council Regulation (EEC) No 3834/90 of 20 December 1990 reducing for 1991 the levies on certain agricultural products originating in developing countries (3), as last amended by Regulation (EC) No 3668/93 (4), and Council Regulation (EEC) No 715/90 (*) on the arran ­ gements applicable to agricultural products and certain goods resulting from the processing of agricultural products originating in the African, Caribbean and Pacific States (ACP States), as last amended by Regulation (EC) No 235/94 (6), special import arrangements were intro ­ duced involving a reduction to 50 % in levies within the framework of fixed amounts or annual quotas, in parti ­ cular for certain pigmeat products ; Whereas, pursuant to Article 101 ( 1 ) of Council Decision 91 /482/EEC of 25 July 1991 on the association of the overseas countries and territories with the European Economic Community Q, no levies shall apply on imports of products originating in the overseas countries and territories ; Whereas Council Regulations (EC) No 3491 /93 (8) and (EC) No 3492/93 (9), on certain procedures for applying the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Republics of Hungary and Poland, of the other part, and Council Regulation (EEC) No 520/92 of 27 February 1992 on certain rules for applying the Interim Agreement on trade and trade ­ related matters between the European Economic Commu ­ nity and the European Coal and Steel Community, of the one part, and the Czech and Slovak Federal Republic, of the other part (10), as amended by Regulation (EEC) No 2235/93 (u), and in particular Article 1 thereof introduce arrangements for reducing import levies on certain products ; whereas Commission Regulation (EEC) No 2698/93 (12), as amended by Regulation (EC) No 3560/ 93 (13), lays down detailed rules for applying the arrange ­ ments provided for in these agreements as regards pigmeat ; Whereas the first component must be equal to the value on the world market of the quantity of feed grain equiva ­ lent to the quantity of feedingstuffs required for the production in third countries of one kilogram of pigmeat, such quantity being composed as provided in Article 2 ( 1 ) of Regulation (EEC) No 2766/75 ; Whereas the value of that quantity Of grain must be deter ­ mined in accordance with Article 2 (2) and (3) of Regula ­ tion (EEC) No 2766/75 ; Whereas the said Article 2 provides that the price for each cereal on the world market shall be equal to the average of the cif prices of such cereal ; whereas the cif prices shall be determined for the period of five months ending one month before the quarter in respect of which the said amount is calculated ; whereas that period is 1 January to 31 May 1994 ; Whereas the second component, which represents the extra cost, in relation to feed grain of feedingstuffs other than grain required for the production of one kilogram of pigmeat, shall, in accordance with Article 3 (1 ) of Regula ­ tion (EEC) No 2766/75, be 15% of the value of the quantity of feed grain ; (3) OJ No L 370, 31 . 12. 1990, p. 121 . (4) OJ No L 338, 31 . 12. 1993, p. 22. O OJ No L 84, 30. 3 . 1990, p . 85 . (6) OJ No L 30, 3 . 2. 1994, p . 12. O OJ No L 263, 19 . 9. 1991 , p. 1 . (8) OJ No L 319, 21 . 12. 1993, p. 1 . O OJ No L 319, 21 . 12. 1993, p. 4. (10) OJ No L 56, 29. 2. 1992, p. 9 . (") OJ No L 200, 10 . 8 . 1993, p. 5. H OJ No L 245, 1 . 10 . 1993, p. 80. H OJ No L 324, 24. 12. 1993, p. 42. (') OJ No L 282, 1 . 11 . 1975, p. 25. (2) OJ No L 370, 30. 12 . 1987, p . 11 . 1 . 7. 94 Official Journal of the European Communities No L 167/71 HAS ADOPTED THIS REGULATION : Article 1 1 . From the 1 July 1994, the sluice-gate prices and levies provided for in Articles 12 and 8 respectively of Regulation (EEC) No 2759/75 for the products referred to in Article 1 ( 1 ) thereof shall be as set out in the Annex hereto. 2. Nevertheless, in the case of products falling within CN codes 0206 30 21 , 0206 30 31 , 0206 41 91 , 02064991 , 1501 00 11 , 1601 00 10, 16021000, 1602 20 90 or 1602 90 10, in respect of which the rate of duty has been bound conforming to the general Agree ­ ment on Tariffs and Trade (GATT), the levy shall not exceed the amount resulting from that binding. Whereas, in addition, account must be taken of Decision 94/1 /ECSC, EC of the Council and Commission ('), concerning the conclusion of the Agreements on the European Economic Area, between the European Community, the European Coal and Steel Community and their Member States, on the one hand, and Austria, Finland, Iceland, Norway, Sweden and Liechtenstein, on the other hand, hereafter referred to as the 'EEA Agree ­ ment'; whereas the Bilateral Agreements on agriculture between the Community, on the one hand, and Austria and Finland, on the other hand, enter into force at the same time as the EEA Agreement ; whereas Commission Regulation (EC) No 3580/93 (2) lays down detailed rules for the application of the import arrangements for these products originating in Austria and Finland ; Whereas Council Regulations (EC) No 3641 /93 (3) and (EC) No 3642/93 (4) on certain rules for applying the Interim Agreement on trade and trade-related matters between the European Economic Community and the European Coal and Steel Community, of the one part, and the Republic of Bulgaria and Romania, of the other part ; whereas Commission Regulation (EC) No 1590/940 lays down detailed rules for applying the arrangements provided for in these agreements as regards pigmeat ; Whereas Council Regulation (EC) No 774/94 of 29 March 1994(6) jjgg 0pened Community tariff quotas for certain agricultural products and fixed the levies to be applied on imports of those products ; whereas Regulation (EC) No 1 432/94 Q has established the detailed rules of the import regime for pigmeat laid down in Regulation (EC) No 774/94 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, Article 2 The levies fixed in this Regulation shall apply without prejudice to measures to be taken as a result of decisions which may be adopted by the Council at a later date, possibly with effect from 1 July 1994, as regards the monthly increases applicable to feed grain. Article 3 This Regulation shall enter into force on 1 July 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 June 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 1 , 3 . 1 . 1994, p. 1 . O OJ No L 326, 28 . 12. 1993, p. 16 . (3) OJ No L 333, 31 . 12. 1993, p. 16. (4) OJ No L 333, 31 . 12. 1993, p. 17. Is) See page 16 of this Official Journal. (6) OJ No L 91 , 8 . 4. 1994, p. 1 . o OJ No L 156, 23. 6. 1994, p. 14. No L 167/72 Official Journal of the European Communities 1 . 7. 94 ANNEX to the Commission Regulation of 30 June 1994 fixing the sluice-gate prices and levies on pigmeat CN code Sluice-gate price(ECU/100 kg) Amount of levies (ECU/100 kg)(3) Conventional rate of duty bound within GATT (%) 0103 91 10 71,09 36,28  0103 92 11 60,16 30,85  0103 92 19 71,09 36,28 (4)  0203 11 10 92,44 47,17000  0203 1211 134,04 68,40 000  0203 12 19 1 03,53 52,84 ( «) 0 0  0203 19 11 103,53 52,84 0 00  0203 19 13 149,75 76,42 0 0 00  0203 19 15 80,42 41,04 000  0203 19 55 149,75 76,42 0 0 0  0203 19 59 149,75 76,42 0 0 0  0203 21 10 92,44 47,17 000  0203 22 11 134,04 68,40 0 0 0  0203 22 19 103,53 52,84 0 0 0  0203 29 11 103,53 52,84 0 0 0  0203 29 13 149,75 76,420000  0203 29 15 80,42 41 ,04 0 0WO  0203 29 55 149,75 76,420000  0203 29 59 149,75 76,42 000  0206 30 21 111,85 57,08 7 0206 30 31 8135 41,51 4 0206 41 91 111,85 57,08 7 0206 49 91 81,35 41,51 4 0209 00 11 36,98 18,87  0209 00 19 40,67 20,76  0209 00 30 22,19 11,32  0210 11 11 134,04 68,40OO  0210 11 19 103,53 52,84 0  0210 11 31 260,68 133,03 0 0  0210 11 39 . 205,22 104,73 0  0210 12 11 80,42 41,04(')0  0210 12 19 134,04 68,40 0 0  0210 19 10 118,32 60,38 0  0210 19 20 129,42 66,04 0  0210 19 30 103,53 52,84 0  0210 19 40 149,75 76,42 0 0  0210 1951 149,75 76,42 0  0210 19 59 149,75 76,42 0  02 1 0 1 9 60 205,22 1 04,73 0  0210 19 70 257,91 131,62 0  0210 19 81 260,68 133,03 0 0  0210 19 89 260,68 133,03 0  0210 90 31 111,85 57,08  0210 90 39 8135 41,51  1501 00 11 29,58 15,10 3 1501 00 19 29,58 15,10  1601 00 10 129,42 103,88 0 24 1 . 7. 94 Official Journal of the European Communities No L 167/73 CN code Sluice-gate price(ECU/100 kg) Amount of levies (ECU/100 kg)(3) Conventional rate of duty bound within GAIT (%) 1601 00 91 217,23 153,17 (') 00 00  1601 00 99 147,90 99,07 00000  160210 00 103,53 56,96 26 1602 20 90 120,17 91,18 25 160241 10 226,48 159,74 00  160242 10 189,50 124,56 0 0  1602 49 11 226,48 163,67 0 0  160249 13 189,50 121,31 00  1602 49 15 189,50 ^ 117,28 000  1602 49 19 124,79 82^3 (') OO  1602 49 30 103,53 7033 0 0  1602 49 50 61,93 59,4900  1602 90 10 120,17 82,59 26 1602 90 51 124,79 79,97  1902 20 30 61,93 51,01  {') The levy on products originating in the developing countries and listed in the Annex to Regulation (EEC) No 3834/90 is reduced by 50 % within the limits of the fixed amounts referred to in that Annex. 0'The levy on products originating in the ACP and listed in Article 8 of amended Regulation (EEC) No 715/90 reduced by 50 % within the limits of the quotas referred to in that Regulation. (*) No levy applies to OCT originating products according to Article 101 ( 1 ) of Decision 91 /482/EEC. (4) For products imported from Poland, Hungary and the Czech and Slovak Republics, the levy applicable is restricted within the conditions provided for in Regulation (EEC) No 2698/93 . O For products imported from Austria or Finland, the levy applicable is restricted within the conditions provided for in Regulation (EC) No 3580/93. 0 For products imported from Bulgaria and Romania, the levy applicable is restricted within the conditions provided for in Regulation (EC) No 1590/94. 0 For these imported products, the levy applicable is restricted within the conditions provided for in Regulation (EC) No 774/94. NB : The CN codes and the footnotes are defined in amended Commission Regulation (EEC) No 2658/87.